PER CURIAM.
Defendant appeals from a judgment of conviction and sentence for two counts of second degree murder with a firearm. We affirm.
The trial court did not abuse its discretion in allowing the State to use a “power point” presentation in closing argument to illustrate a verdict form. See Brown v. State, 550 So.2d 527, 528 (Fla. 1st DCA 1989) (holding that “[t]he determination as to whether to allow the use of a demonstrative exhibit is a matter within the trial court’s discretion” so long as the exhibit constitutes “an accurate and reasonable reproduction of the object involved.”).
We find no merit in the remaining points on appeal, as the errors, if any, were harmless. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
AFFIRMED.